Exhibit 10.3

 

PROMISSORY NOTE

(Portfolio A)

 

$124,833.51

February 13, 2009

 

FOR VALUE RECEIVED, the undersigned, CLST Asset III, LLC, a Delaware limited
liability company (the “Borrower”), hereby promises to pay to the order of
Timothy S. Durham (the “Lender”) the principal sum of ONE HUNDRED TWENTY-FOUR
THOUSAND EIGHT HUNDRED THIRTY-THREE DOLLARS AND FIFTY-ONE CENTS ($124,833.51)
together with interest as provided herein (the “Loan”).

 

THE BORROWER SHALL REPAY THE LOAN IN ELEVEN (11) QUARTERLY INSTALLMENTS, WHICH
SHALL CONSIST OF (I) EQUAL PRINCIPAL PAYMENTS OF $11,348.50 EACH, PLUS (II) ALL
INTEREST ACCRUED THROUGH SUCH PAYMENT DATE (TOGETHER, THE “TERM LOAN PAYMENT”). 
BEGINNING ON APRIL 1, 2009, EACH TERM LOAN PAYMENT SHALL BE PAYABLE ON THE FIRST
DAY OF EACH JANUARY, APRIL, JULY AND OCTOBER.  THE BORROWER’S FINAL TERM LOAN
PAYMENT, DUE ON AUGUST 13, 2011, SHALL INCLUDE ALL OUTSTANDING PRINCIPAL AND
ACCRUED AND UNPAID INTEREST UNDER THE LOAN.

 

The Borrower may prepay this note in whole at any time or in part from time to
time.  Any such prepayment shall be applied first to accrued interest, then to
principal hereunder in inverse order of maturity.

 

All payments by the Borrower shall be made to the Lender at 111 Monument Circle
Suite 3680 Indianapolis, IN  46204 and shall be payable in lawful currency of
the United States in immediately available funds.

 

Principal of this note outstanding from time to time shall bear interest at a
rate per annum which shall from day to day equal the Floating Rate, each change
in the rate charged hereunder to become effective without notice to the Borrower
on the effective date of each change in the Floating Rate or the Maximum Lawful
Rate, as applicable; provided that interest charged hereunder shall be limited
to the Maximum Lawful Rate. Interest on this note shall be calculated on the
basis of actual days elapsed and computed as if each year consisted of 365 days,
subject to the limitations of the Maximum Lawful Rate.  If at any time or from
time to time the rate of interest applicable to this note is limited to the
Maximum Lawful Rate, then any subsequent reduction in the Floating Rate shall
not reduce the rate of interest payable below the Maximum Lawful Rate until the
total amount of interest accrued from and after the date of this note equals the
amount of interest which would have accrued thereon if the Floating Rate had at
all times been in effect.

 

If any principal of or interest on this note is not paid in accordance with the
provisions contained herein, such overdue principal and, to the extent permitted
by applicable law, overdue interest shall bear interest from the due date,
payable on demand, until paid at a rate per annum equal to the sum of five
percent (5.0%) plus the LIBOR Rate from time to time in effect, subject to the
limitations of the Maximum Lawful Rate.

 

1

--------------------------------------------------------------------------------


 

As used herein, (a) the term “Maximum Lawful Rate” means the maximum
non-usurious interest rate, if any (or, if the context so requires, an amount
calculated at such rate), that at any time or from time to time may be
contracted for, taken, reserved, charged, or received by the Lender under
applicable laws of the State of Texas or the United States of America, whichever
authorizes the greater rate, as such laws are presently in effect or, to the
extent allowed by applicable law, as such laws may hereafter be in effect and
which allow a higher maximum non-usurious interest rate than such laws now
allow.  To the extent the laws of the State of Texas are applicable for the
purpose of determining the Maximum Lawful Rate, such term shall mean the weekly
ceiling from time to time in effect as referred to and defined in Chapter 303 of
the Finance Code of Texas, as amended, and in any case after taking into
account, to the extent required by applicable law, any and all relevant
payments, charges and calculations, (b) the term “Floating Rate” means for any
day a per annum interest rate equal to the sum of four percent (4.0%) plus the
LIBOR Rate from time to time in effect, but in no event exceeding the Maximum
Lawful Rate, and (c) “LIBOR Rate” means a fluctuating rate of interest which
shall initially be equal to the three month London interbank offered rate as of
the date of this note as published in the “Money Rates” section of The Wall
Street Journal, which rate shall be adjusted as of the first day of each
January, April, July and October hereafter to be such rate as determined from
such source as of each such adjustment date (or if such rate from such source is
not available for any adjustment date, such rate from such source as of the last
business day prior to the applicable adjustment date).

 

Regardless of any provision contained herein, the Lender shall never be entitled
to receive, collect or apply, as interest on this note, any amount in excess of
the Maximum Lawful Rate, and in the event the Lender ever receives, collects or
applies as interest any such excess, such amount which would be deemed excessive
interest shall be deemed a partial prepayment of principal on this note and
treated hereunder as such; and if this note is paid in full, any remaining
excess shall promptly be paid to the Borrower. In determining whether or not the
interest paid or payable under any specific contingency exceeds the Maximum
Lawful Rate, the Borrower and the Lender shall, to the extent permitted under
applicable law, (a) characterize any nonprincipal payment as an expense, fee or
premium rather than as interest, (b) exclude voluntary prepayments and the
effects thereof, and (c) amortize, prorate, allocate and spread the total amount
of the interest throughout the entire contemplated term of this note, so that
the interest rate is the Maximum Lawful Rate throughout the entire term of this
note; provided that if the unpaid principal balance hereof is paid and performed
in full prior to the end of the full contemplated term hereof, and if the
interest received for the actual period of existence thereof exceeds the Maximum
Lawful Rate, the Lender shall refund to the Borrower the amount of such excess
and, in such event, the Lender shall not be subject to any penalties provided by
any laws for contracting for, charging, taking, reserving or receiving interest
in excess of the Maximum Lawful Rate.

 


THIS NOTE HAS BEEN NEGOTIATED, IS BEING EXECUTED AND DELIVERED, AND WILL BE
PERFORMED IN WHOLE OR IN PART, IN THE STATE OF TEXAS.  THIS NOTE, THE ENTIRE
RELATIONSHIP OF


 

2

--------------------------------------------------------------------------------


 


THE PARTIES HERETO, AND ANY LITIGATION BETWEEN THE PARTIES (WHETHER GROUNDED IN
CONTRACT, TORT, STATUTE, LAW OR EQUITY) SHALL BE GOVERNED BY, CONSTRUED IN
ACCORDANCE WITH, AND INTERPRETED AND ENFORCED PURSUANT TO THE LAWS OF THE STATE
OF TEXAS WITHOUT GIVING EFFECT TO ITS CHOICE OF LAW PRINCIPLES.


 


THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL OR TEXAS STATE COURT SITTING IN DALLAS, DALLAS COUNTY,
TEXAS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR ANY
OTHER AGREEMENT OR DOCUMENT EXECUTED IN CONNECTION HEREWITH, AND THE BORROWER
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT, AND THE BORROWER
HEREBY SPECIFICALLY CONSENTS TO THE JURISDICTION OF THE STATE DISTRICT COURTS OF
DALLAS COUNTY, TEXAS AND THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF TEXAS, DALLAS DIVISION.


 

 [Signature page follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this note to be executed by its
duly authorized representative as of the date first written above.

 

 

CLST ASSET III, LLC

 

 

 

 

 

 

 

By:

/s/ ROBERT A. KAISER

 

 

Robert Kaiser

 

 

Manager

 

Portfolio A Promissory Note (Tim Durham)

 

--------------------------------------------------------------------------------